Exhibit 10.5

 



RELEASE AGREEMENT

 

This RELEASE AGREEMENT (“Release Agreement”), is made this 12th day of December,
2017 between Liberty Tax, Inc., a Delaware corporation (“COMPANY”), JTH Tax,
Inc., a Delaware corporation (“Subco” and together with COMPANY, the “Company”),
and Kathleen E. Donovan (“Executive”).

 

 WHEREAS, Executive is currently employed by the Company as its Chief Financial
Officer pursuant to the Employment Agreement executed between the Company and
Executive dated February 1, 2014 (the “Employment Agreement”); and

 

WHEREAS, on November 7, 2017, Executive provided notice of her resignation as
Chief Financial Officer to be effective at a later date; and

 

WHEREAS, Executive has agreed to remain as Chief Financial Officer until
December 31, 2017.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.                  Severance and Indemnification. Company agrees to the payment
of the termination obligations outlined in Section 4(d)(i)(A), 4(d)(i)(B), and
4(d)(i)(E) of the Employment Agreement. With respect to Section 4(d)(i)(C),
Executive hereby relinquishes all rights to the Bonus (as defined in Section
4(d)(i)(C) of the Employment Agreement). With respect to Section 4(d)(i)(D), the
parties agree that this provision shall apply only to Executive’s stock
incentives which were granted in calendar year 2016 and Executive hereby
relinquishes all rights to all additional stock options and other grants not
specifically addressed herein. Executive agrees to execute any additional
documentation that may be required to effectuate these provisions.

 

Additionally, the Company agrees to maintain its obligations under Section 12 of
the Employment Agreement regarding indemnification. As described therein, the
Company agrees to indemnify Executive to the fullest extent permitted by the
respective Certificates of Incorporation, Bylaws and other organizational
documents of the entities constituting the Company (including payment of
expenses in advance of final disposition of a proceeding) against actions or
inactions of Executive during the time of Executive’s Employment Period (as
defined in the Employment Agreement) as an officer, director or employee of the
Company, or any of the Company’s Subsidiaries or Affiliates or as a fiduciary of
any benefit plan of any of the foregoing. The Company also agrees to provide
Executive with Directors and Officers insurance coverage after the Employment
Period, with regard to matters occurring during the Employment Period. That
coverage shall be at a level at least equal to the level being maintained at the
time for the then current officers and directors or, if then being maintained at
a higher level with regard to any prior period activities for officers or
directors during the prior period, the higher amount with regard to Executive ’s
activities during the prior period.

 


 



2.                  Release.

 

(a)                In consideration of the foregoing, Executive, on behalf of
herself and her heirs, executors, successors and assigns, knowingly and
voluntarily releases, remises, and forever discharges the Company and its direct
or indirect parents, subsidiaries and affiliates, together with each of their
current and former principals, officers, directors, direct or indirect
equityholders, general and limited partners, agents, representatives and
employees, and each of their heirs, executors, successors and assigns
(collectively, the “Releasees”), from any and all debts, demands, actions,
causes of actions, accounts, covenants, contracts, agreements, claims, damages,
omissions, promises, and any and all claims and liabilities whatsoever, of every
name and nature, known or unknown, suspected or unsuspected, both in law and
equity (“Claims”), which Executive ever had, now has, or may hereafter claim to
have against the Releasees by reason of any matter, cause or thing whatsoever
arising from the beginning of time to the time she signs this Release Agreement
(the “General Release”). This General Release of Claims shall apply to any Claim
of any type, including, without limitation, any and all Claims of any type that
Executive may have arising under the common law, under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, Sections 1981 through 1988 of
Title 42 of the United States Code, the Age Discrimination in Employment Act of
1967, the Older Workers Benefit Protection Act, the Americans With Disabilities
Act of 1967, the Family and Medical Leave Act of 1993, the Employee Retirement
Income Security Act of 1974, the Sarbanes-Oxley Act of 2002, the Immigration
Reform and Control Act, the Workers Adjustment and Retraining Notification Act,
the Fair Credit Reporting Act, the Occupational Safety and Health Act, the Equal
Pay Act, the Genetic Information Nondiscrimination Act of 2008, each as amended,
and any other federal, state or local statutes, regulations, ordinances, law or
common law, or under any policy, agreement, contract, understanding or promise,
written or oral, formal or informal, between any of the Releasees and Executive,
including but not limited to the Employment Agreement, and Company’s Equity and
Cash Incentive Plan and shall further apply, without limitation, to any and all
Claims in connection with, related to or arising out of Executive’s employment
relationship, or the termination of her employment, with the Company, as well as
any right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective, or
multi-Party action or proceeding against the Company, or any basis for
recovering costs, fees or other expenses including attorneys’ fees incurred in
these matters. Except as specified herein, Executive acknowledges and agrees
that the Company has fully satisfied any and all obligations owed to her arising
out of her employment with the Company, and no further sums are owed to her by
the Company or by any of the other Releasees at any time. The Company shall
provide Executive with a schedule showing the specific amounts due to her under
each applicable subparagraph of Section 4(d)(i) of the Employment Agreement, to
the extent then ascertainable, not later than ten days from the date of any
separation from service.

 

(b)               The foregoing waiver and release shall not extend to the
following: (i) any rights, remedies or claims Executive may have in enforcing
the terms of this Release Agreement and the Employment Agreement with respect to
amounts due to Executive in connection with her termination of employment (ii)
any rights Executive may have to receive vested amounts under any of the
Company’s (or any affiliate’s) employee benefit plans and/or pension plans or
programs and the Company’s Equity and Cash Incentive Plan; (iii) Executive’s
rights to medical benefit continuation coverage, on a self-pay basis, pursuant
to federal law (COBRA); (iv) Executive’s eligibility for, or right to receive,
indemnification and advancement of expenses in accordance with applicable laws,
the certificate of incorporation and/or by-laws of the Company or any affiliate,
or under the Employment Agreement or under any of the governing agreements of
the Company or any affiliate, or coverage under any applicable directors and
officers policy or otherwise; (v) any rights Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which the Company or any
of the Releasees and Executive are jointly liable; and (vi) any rights or claims
that may not be lawfully released and/or waived (including any rights to
workers’ compensation or unemployment insurance).

 

2

 



(c)                Consultation with Attorney; Voluntary Agreement. The Company
advises Executive to consult with an attorney of her choosing prior to signing
this Release Agreement. Executive understands and agrees that she has the right
and has been given the opportunity to review this Release Agreement and,
specifically, the General Release in Section 2 above, with an attorney.
Executive also understands and agrees that she is under no obligation to consent
to the General Release set forth in Section 2 above. Executive acknowledges and
agrees that the payments set forth in Section 1 herein and Section 4(d)(i) of
the Employment Agreement, as applicable, are sufficient consideration to require
her to abide with her obligations under this Release Agreement, including but
not limited to the General Release set forth in Section 2. Executive represents
that she has read this Release Agreement, including the General Release set
forth in Section 2 and understands its terms and that she enters into this
Release Agreement freely, voluntarily, and without coercion. Notwithstanding the
foregoing, nothing contained herein shall prevent Executive from filing an
administrative charge of discrimination with the EEOC or state or local fair
employment practices agency. No federal, state or local government agency is a
party to this Agreement and none of the provisions of this Agreement restrict or
in any way affect a government agency’s authority to investigate or seek relief
in connection with any of the claims released. However, if a government agency
were to pursue any matters falling within the released claims, which it is free
to do, the parties agree that this Agreement shall control as the exclusive
remedy and full settlement of all claims between the parties. Executive agrees
that Executive shall not seek, accept, or be entitled to any monetary relief,
whether individually or as a member of a class or group, arising from an EEOC
charge filed by Executive or on Executive’s behalf.

 

3.                  No Admission of Liability. Nothing in this Agreement is
intended to or will be construed as an admission by the Company that it or any
of its officer’s directors or employees, violated any law, interfered with any
right, breached any obligation, or otherwise engaged in any improper or illegal
conduct, the Released Parties expressly denying any such conduct.

 

4.                  Effective Date; Revocation. Executive acknowledges and
represents that she has been given at least twenty-one (21) days during which to
review and consider the provisions of this Release Agreement and, specifically,
the General Release set forth in Section 2 above, although she may sign and
return it sooner if she so desires. Executive further acknowledges and
represents that she has been advised by the Company that she has the right to
revoke this Release Agreement for a period of seven (7) days after signing it.
Executive acknowledges and agrees that, if she wishes to revoke this Release
Agreement, she must do so in a writing, signed by her and received by the
Company no later than 5:00 p.m. Eastern Time on the seventh (7th) day of the
revocation period. If no such revocation occurs, the General Release and this
Release Agreement shall become effective on the eighth (8th) day following her
execution of this Release Agreement. Executive further acknowledges and agrees
that, in the event that she revokes this Release Agreement, it shall have no
force or effect, and she shall have no right to receive any payment pursuant to
Section 4(d) of the Employment Agreement, as applicable.

 

3

 



5.                  Time for Execution. Absent a bona fide dispute as to the
amount due in connection with any separation from service, the Executive shall
execute this Release Agreement not later than 21 days from the date the schedule
of payments is provided to her as provided in Section 2(b) hereof.

 

6.                  Severability. In the event that any one or more of the
provisions of this Release Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Release Agreement shall not in any way be affected or impaired thereby.

 

7.                  Waiver. No waiver by either party of any breach by the other
party of any condition or provision of this Release Agreement to be performed by
such other party shall be deemed a waiver of any other provision or condition at
the time or at any prior or subsequent time. This Release Agreement and the
provisions contained in it shall not be construed or interpreted for or against
either party because that party drafted or caused that party’s legal
representative to draft any of its provisions.

 

8.                  Governing Law. This Release Agreement shall be governed by
and construed and enforced in accordance with the laws of the Commonwealth of
Virginia, without reference to its choice of law rules. Any action brought to
enforce this Agreement will only be brought in the United States District Court
for the Eastern District of Virginia, Norfolk division, or the General District
or Circuit Courts for the City of Virginia Beach, Virginia.

 

9.                  Entire Agreement. This Release Agreement constitutes the
entire agreement and understanding of the parties with respect to the release of
claims provided for herein and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties with respect to such
release of claims. Executive acknowledges and agrees that she is not relying on
any representations or promises by any representative of the Company concerning
the meaning of any aspect of this Release Agreement. This Release Agreement may
not be altered or modified other than in a writing signed by Executive and an
authorized representative of the Company.

 

10.              Headings. All descriptive headings in this Release Agreement
are inserted for convenience only and shall be disregarded in construing or
applying any provision of this Release Agreement.

 

11.              Counterparts. This Release Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Release
Agreement, on the date and year set forth below.

 

 

 

4

 



 



  COMPANY         By: /s/ Edward L. Brunot   President and Chief Executive  
Officer           Date:  December 12, 2017               Subco.   By: /s/ Edward
L. Brunot   President and Chief Executive   Officer         Date:  December 12,
2017               EXECUTIVE   /s/ Kathleen E. Donovan   Kathleen E. Donovan

 

 

 







 

5

--------------------------------------------------------------------------------

